Buchanan, Vice-Ordinary.
This is an appeal from, a decree of the Middlesex conntv orphans court, denying probate to a paper-writing (dated July 12th, 1923) offered for probate as the last will and testament of Charles Manning Freeman, deceased, that court having reached the conclusion from a careful consideration of the very voluminous testimony and other evidence that the testator lacked testamentary capacity at the time of the execution of the document sub judice.
The facts and the reasons resulting in this conclusion are set forth at length in the opinion filed by Judge Kirkpatrick, and, inasmuch as the conclusion of this court, after reviewing the evidence and proceedings, coincides with that of the orphans court, so far as concerns the point mentioned, thevr need not here be reiterated.
I do not, however, desire to be understood as concurring in the conclusion of the court below that the proponent sustained the burden of proving absence of undue, influence.
The case is one in which the costs of appellant and respondents should be paid from the estate.